Citation Nr: 1534220	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-22 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for retinitis pigmentosa.

2.  Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Richard L. Palmatier, Jr., Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied reopening of the Veteran's claim.  

The Board notes that in June 2000 the Veteran filed a claim of entitlement to service connection for retinitis pigmentosa based upon clear and unmistakable error (CUE) in a prior rating decision.  In a June 2000 rating decision the Veteran's claim was denied.  The Veteran was informed of this decision in a July 2000 letter.  In July 2000 the Veteran filed a notice of disagreement with the June 2000 rating decision and in July 2000 a statement of the case was issued.  In September 2000 the RO again denied the claim of entitlement to service connection for retinitis pigmentosa based upon CUE.  The Veteran did not file a substantive appeal with respect to this issue and no new and material evidence was received within the appeal period of that decision.  As such, the decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  No new claim based upon CUE has been filed.  Therefore, the Board will not address this issue.


FINDINGS OF FACT

1.  A May 2000 rating action denied reopening of the Veteran's claim of entitlement to service connection for a retinitis pigmentosa; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  Evidence received since the May 2000 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for retinitis pigmentosa.

3.  The Veteran's retinitis pigmentosa was incurred during active service.


CONCLUSIONS OF LAW

1.  The May 2000 rating action is final.  38 U.S.C. § 7105(c) (West 1990); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for retinitis pigmentosa, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for retinitis pigmentosa are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 14); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues decided herein.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).





Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran originally filed a claim of entitlement to service connection for night blindness in January 1968.  In a February 1968 rating decision the claim was denied because it was determined that the Veteran's retinitis pigmentosa preexisted service and was not aggravated by service.  It was noted that the decision was based on incomplete service treatment records.  The Veteran did not file a timely appeal with respect to the February 1968 rating action, nor was new and material evidence received within one year of the February 1968 rating action.  Therefore, the February 1968 rating action is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In June 1973 the Veteran filed another claim of entitlement to service connection for an eye disability.  In a June 1973 letter the Veteran was notified that his claim was denied.  Subsequently in June 1973 the Veteran submitted additional private medical evidence.  In a July 1973 letter the Veteran was informed that despite the additional private medical evidence, it was determined that no change was warranted in the previous decision that disallowed the claim for service connection for an eye condition with night blindness.  The Veteran did not file a timely appeal with respect to the July 1973 rating action, nor was new and material evidence received within one year of the July 1973 rating action.  Therefore, the July 1973 rating action is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In November 1999 the Veteran submitted a claim to reopen his previously disallowed claim of entitlement to service connection for an eye disability.  He also submitted a letter from a private physician.  In a May 2000 letter the Veteran was informed that new and material evidence had not been submitted and his claim was not reopened.  The Veteran did not file a timely appeal with respect to the May 2000 rating action, nor was new and material evidence received within one year of the May 2000 rating action.  Therefore, the May 2000 rating action is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2014).

The evidence received since the May 2000 rating action includes a private medical opinion from a private ophthalmologist, Dr. Gorin, which essentially concludes that the Veteran's condition of retinitis pigmentosa began during service.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence tends to show that the Veteran's retinitis pigmentosa was incurred during service.  

Therefore, the Board finds the newly submitted evidence (private opinion from Dr. Gorin) is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  The claim of entitlement to service connection for retinitis pigmentosa is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

[The Board notes that there is no indication that any relevant service department records have been associated with the record since the March 1968 rating decision such that 38 C.F.R. § 3.156(c) would apply.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted.  Importantly, all service treatment records contained in the claims file are stamped as having been received by VA in January 1968.  Even the lone service treatment record entered into the VBMS claims file separately, listed as having been received in June 1973, is part of the service treatment record folder date stamped as being received by VA in January 1968.]  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran claims that service connection is warranted for retinitis pigmentosa because is began during service.  In a July 2009 statement, the Veteran indicated that in the Boat Division he was unable to perform his work in low or no light situations.  Red lights for dark adaptation on night watches became ineffective and he fell down a few hatches, tripped often, and bumped into bulkheads.  He reported that he went to sick bay several times to complain.  He indicated that the medical officer thought he was "sky larking" and he ended up being reassigned, only to repeat the cycle of injury and reporting the same complaints.  Finally, he was seen at the base hospital and the ophthalmologist told him he had retinitis pigmentosa.  

The August 1965 enlistment examination report reflects that examinations of the Veteran's eyes (general), ophthalmoscopic, pupils, and ocular motility were all normal.  Distant vision in the right was 20/30, corrected to 20/25, and 20/20 in the left.  The Veteran was also noted to have defective color vision.  The report of medical history notes that the Veteran wore glasses.  He denied then having, or ever having had, eye trouble.  

A September 1966 annual examination report reflects normal examination of the eyes (general), ophthalmoscopic, pupils, and ocular motility.  Distant vision in the right was 20/30, corrected to 20/25, and 20/20 in the left.  The report of medical history notes that the Veteran wore glasses.  He reported eye trouble.  

A February 1967 examination for active duty reflects normal examination of the eyes (general), ophthalmoscopic, pupils, and ocular motility.  Distant vision in the right was 20/40, and 20/25 in the left.  The report of medical history notes that the Veteran wore glasses.  He reported eye trouble.  

A July 1967 service treatment record notes that the Veteran was trained as a telephone installer and had worked for a year before enlisting in the Navy.  It was noted that he was assigned boat coxswain, but in the past few months he had noted night blindness.  It was also noted that the Veteran had worn glasses for years.  It was further noted that ophthalmology evaluation would be indicated if the night blindness complaint persisted.  The Veteran's duties were reassigned.

A September 1967 ophthalmology examination reflects that the Veteran complained of night blindness.  Fundoscopic examination was unremarkable and there appeared to be no systemic manifestations to explain the night blindness.  Provisional diagnosis was deferred.

An October 1967 consultation report notes that the impression was retinitis pigmentosa with macular changes.  

A November 1967 service treatment record notes that the Veteran was evaluated by an ophthalmologist who recommended hospitalization for physical examination board due to macular degeneration.  On examination pigmentary deposits at the macular were noted.  The examining physician specifically noted that these were not present on examination in July 1967.  

A November 1967 Naval Hospital record from Newport, Rhode Island, notes that the Veteran appeared before a Medical Board and was discharged on December 14, 1967 by reason of physical disability, retinitis pigmentosa.  The Medical Board report reflects that according to his history and review of his health record, about "three years prior to his admission [is] when he first noted poor night vision.  During the year prior to his admission, this symptom has progressed to the point of near total blindness at night.  Additionally he has noted difficulty in side vision and has been falling down hatches and walking into objects. . . ."

A November 1967 service record notes that the Veteran had retinitis pigmentosa which existed prior to entry and was not aggravated by service.  The Veteran was determined to be unfit for duty and was discharged due to physical disability.

A letter received by VA on June 21, 1973, from a private physician, Dr. Berson, states that the Veteran first noticed difficulty with night vision at age 14.  The diagnosis of retinitis pigmentosa was made when the Veteran was in the Navy in 1966.  It was reflected that the Veteran was first seen by Dr. Berson on referral from another physician, Dr. Pruett.  Dr. Berson stated that the Veteran has a moderately advanced pigmentary retinal degeneration in both eyes.  He was advised to return in two years.  It was noted that there was no family history of retinitis pigmentosa or consanguinity.  The claims file does not contain any records from Dr. Pruett.  

A November 1999 letter from a private physician, Dr. Tsao, notes that the Veteran has been followed by Dr. Berson since 1972.  It was noted that the Veteran had been diagnosed with retinitis pigmentosa, a progressive eye disease which causes night deficiency, loss of peripheral vision, and decrease in central visual acuity.

A September 2011 letter from a private physician, Dr. Gorin, states that the Veteran's claims file and extensive records were reviewed.  Dr. Gorin indicated that he is an internationally recognized expert in medical and hereditary retinal disorders.  Dr. Gorin noted that while it is mentioned in a single report by Dr. Berson that the Veteran reported impaired night vision since age 14, there is no evidence in the medical record or from the Veteran's own statements that there was any functional impairment as a result of reduced night vision.  Dr. Gorin opined that while night blindness is often the earliest symptom reported for retinitis pigmentosa, it is a progressive symptom and patients are often encouraged to identify the earliest evidence of any impairment.  Dr. Gorin opined that in truth no one can see in the dark therefore, any perception of night blindness by a patient is relative to what they consider to be normal.  Dr. Gorin stated that this is particularly difficulty to assess retrospectively unless one has evidence or documentation of actual impairment (for example, normal activities that are modified or curtailed as a result of such impairment).  Dr. Gorin stated that there was no evidence that the Veteran experienced functional impairment as the result of night blindness prior to his military service and that the Veteran's first reported symptoms were during service.  In this regard, Dr. Gorin stated that there is evidence that retinitis pigmentosa related macular changes were first noted in service, in a September 1967 record.  Dr. Gorin pointed out that there was no mention of these changes on fundus examination in September 1966 and the examining physician in November 1967 stated that the pigmentary deposits in the macula were not present on the examination that was performed in July 1967.  Based on these observations and the absence of any function-related symptomatology prior to service, Dr. Gorin opined that the Veteran's condition became symptomatic while in service.  

38 U.S.C.A. § 1111 sets forth governing principles relating to the presumption of a Veteran's soundness of condition upon entry to service.  It provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111.

The implementing regulation, 38 C.F.R. § 3.304(b) , similarly provides that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A history of preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that a veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"). 

Such an initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1096-1097.  Section 1111 permits VA to overcome the presumption of soundness upon a two-prong showing by clear and unmistakable evidence of both a preexisting condition and a lack of inservice aggravation to overcome the presumption of soundness for service.  Id.  If the government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains.  Id. (recognizing that the government's failure to rebut the soundness presumption means that the veteran's claim is one for direct service connection); see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The government's "burden of proof is a formidable one,"  Id. , and it "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and-unmistakable-evidence standard is an 'onerous' one"). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, retinitis pigmentosa was not noted on the service enlistment examination.  As such, the Veteran is presumed sound at service entrance.  Regarding whether the presumption of soundness may be rebutted in this case, the letter from Dr. Berson reflects that the Veteran reported experiencing difficulty with night vision since he was 14.  However, Dr. Gorin indicated that there was no functional impairment due to any night blindness prior to service and that the retinitis pigmentosa first manifested during service.  Moreover, the service treatment record dated in July 1967 reflects that the Veteran had only complained of night blindness for a few months.  Although the Medical Board report reflects that he complained of night blindness for three years, the Board finds that such evidence does not clearly and unmistakably establish that retinitis pigmentosa was present prior to service.  Therefore, having not rebutted the presumption of soundness, the Veteran is presumed sound at service entrance and the claim proceeds on a direct service incurrence basis.

As noted above, the Veteran was diagnosed with retinitis pigmentosa in service, and then medically discharged due to such.  Within months after service, the Veteran filed a claim for service connection for retinitis pigmentosa and he has reported ongoing eye problems ever since service.  Moreover, the Veteran submitted a private medical record from Dr. Gorin, which states that the Veteran's retinitis pigmentosa became symptomatic while in service.  As such, and in giving the benefit of the doubt to the Veteran, service connection has been established for retinitis pigmentosa.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for retinitis pigmentosa is reopened.

Entitlement to service connection for retinitis pigmentosa is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


